Opinion.
Campbell, C. J.:
In declaring the appellant to be a trustee of the title acquired from Shannon fox the appellee, he should have been allowed to hold it as security for the payment to him of what it cost him, and which had not been paid by the appellee. The claim of the appellee is that the appellant agreed to buy the land for him, and to apply so much of his cotton crop delivered and other payments as was necessary to secure the land from Shannon, and that he delivered cotton and made payments in money sufficient to pay for the land. The cotton was conveyed by deed of trust for the *384security of the appellant for other indebtedness of the appellee, and, if the payments by the appellee were applied to pay other indebtedness, secured by the deed of trust, the appellant should be allowed to follow the payment into the land, and fasten his claim on the land to that extent.
This is doing equity between the parties according to the dealings between them as we understand them from the record before us.
Decree reversed and cause remanded for further proceedings in accordance with this -opinion.